t c memo united_states tax_court paul m and june s sengpiehl petitioners v commissioner of internal revenue respondent docket no filed date paul m sengpiehl for petitioners naseem j khan and john comeau for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners are entitled to deductions for various amounts claimed as schedule c expenses and whether petitioners are entitled to a dependency_exemption deduction with respect to their married son some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein petitioners resided in oak park illinois at the time their petition was filed during the taxable_year in issue paul m sengpiehl petitioner was a self-employed attorney petitioner conducted his legal practice out of petitioners' home in oak park illinois petitioner did not maintain another office during the year in issue petitioners' residence has three stories including an unfinished basement the basement measures square feet in the basement contained the heater and washing machine it contained no living area petitioner used square feet of the basement to store materials used in his law practice petitioners concede they are not entitled to deductions for car and truck expense in the amount of dollar_figure depreciation expense in the amount of dollar_figure and insurance expense in the amount of dollar_figure respondent concedes that petitioners are entitled to a deduction for office expense in the amount of dollar_figure and petitioners concede that they are not entitled to a deduction for the remaining amount of office expense claimed in the amount of dollar_figure respondent further concedes that petitioners are entitled to a schedule c deduction for other expenses in the amount of dollar_figure the first floor is divided into five rooms the living room measures square feet and in was furnished with two sofas some easy chairs a coffee table a lamp table a piano and bookshelves the dining room measures square feet and was furnished with a dining room table chairs and china cabinets in the kitchen is dollar_figure square feet in size and in contained kitchen appliances a table and chairs and a telephone an enclosed porch located next to the dining room i sec_165 square feet and in was furnished with a sofa easy chairs a wordprocessor a copy machine a fax machine a file cabinet a television set with cable television and one telephone another enclosed porch next to the dining room measure sec_105 square feet in this porch was furnished with a desk chairs credenza two filing cabinets and a telephone during the year in issue the first floor also includes a hallway measuring square feet the second floor of the house contains four rooms including a bathroom and a hallway totaling dollar_figure square feet petitioner did not use any of the second floor in operating his law practice petitioners paid mortgage interest real_estate_taxes home insurance and utilities in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure during petitioners' home had one telephone line with extensions in the kitchen master bedroom and in each of the enclosed porches petitioners' phone number was listed in the residential section of the illinois bell telephone directory and in sullivan's law directory under petitioner's name petitioners paid telephone expenses in the amount of dollar_figure in petitioners' son jeffrey sengpiehl and daughter chrystal sengpiehl resided with petitioners for part of the year in issue chrystal sengpiehl lived in their home through the end of date at which time she left to attend college jeffrey sengpiehl married in date at which time he moved from petitioners' home jeffrey sengpiehl and his wife filed a joint tax_return form_1040 for the tax_year and reported income in the amount of dollar_figure on schedule c of their federal_income_tax return petitioners reported gross_receipts from petitioner’s legal practice in the amount of dollar_figure on schedule c petitioners claimed a deduction for home_office expense in the amount of dollar_figure based upon business usage of dollar_figure percent of their home petitioners also claimed a deduction for other expenses in the amount of dollar_figure including telephone expense in the amount of dollar_figure on their return petitioners claimed a dependency_exemption deduction with respect to both chrystal and jeffrey petitioners also claimed an earned_income_credit for in the notice_of_deficiency respondent disallowed dollar_figure of petitioners' home_office deduction the balance was allowed based upon business usage of the two enclosed porches or dollar_figure percent of their home respondent allowed petitioners additional itemized_deductions for the portion of the disallowed home_office expense which represents mortgage interest and real_estate_taxes in the amount of dollar_figure respondent disallowed petitioners' other expenses in the amount of dollar_figure because petitioners had not shown that this amount was for ordinary and necessary business_expenses respondent further disallowed petitioners' dependency_exemption deduction claimed with respect to their son jeffrey because he filed a joint_return for the year in issue as a computational result of respondent's other adjustments respondent disallowed petitioners' claimed earned_income_credit respondent's determinations are presumed correct and petitioners bear the burden of proving them erroneous rule a 290_us_111 further deductions are a matter of legislative grace and petitioners must prove entitlement to any deductions claimed 503_us_79 schedule c deductions a home_office expenses sec_280a generally prohibits deduction of otherwise allowable expenses with respect to the use of an individual taxpayer's home as an exception this restriction does not apply to any item that is allocable to a portion of the home that is exclusively used on a regular basis as the principal_place_of_business for the taxpayer's trade_or_business sec_280a sec_280a requires that the taxpayer use the portion of the home solely for the purpose of carrying_on_a_trade_or_business and that there be no personal_use of that part of the home see 919_f2d_1273 7th cir affg tcmemo_1989_356 88_tc_1532 the legislative_history of sec_280a provides exclusive use of a portion of a taxpayer's dwelling_unit means that the taxpayer must use a specific part of a dwelling_unit solely for the purpose of carrying on his trade_or_business the use of a portion of a dwelling_unit for both personal purposes and for the carrying on of a trade_or_business does not meet the exclusive use test thus for example a taxpayer who uses a den in his dwelling_unit to write legal briefs prepare tax returns or engage in similar activities as well as for personal purposes will be denied a deduction for the expenses paid_or_incurred in connection with the use of the residence which are allocable to these activities sam goldberger inc v commissioner supra quoting s rept 1976_3_cb_49 h rept 1976_3_cb_695 the general_rule of sec_280a does not apply to any item that is allocable to space that is used on a regular basis for storage of the taxpayer's inventory held for use in the taxpayer's trade_or_business of selling products at retail or wholesale sec_280a there is no dispute that petitioner's principal_place_of_business was located in petitioners' home the issue is with respect to what portion of petitioners' home are petitioners entitled to claim a deduction for home_office expenses the parties have presented their arguments on a room-by-room basis and we use this framework in our analysis petitioners argue that they are entitled to a deduction for home_office expenses allocable to percent business use of their home by way of background we note that petitioner contends that his family did no entertaining at home and that his wife and children made no use of any of the rooms in the house aside from the bedrooms bathroom and kitchen and the dining room on a extremely limited number of occasions furthermore with respect to the use of several rooms at issue specifically the dining room kitchen and bathroom petitioners advance the argument that exclusive business use during business hours is sufficient to satisfy sec_280a regardless of any personal_use after hours we do not agree the use of a portion of a home for both personal and business purposes does not meet the exclusive use requirement of sec_280a sam goldberger inc v commissioner supra petitioners also argue that the claimed allocation percentage is proper based on the amount of time that the rooms were purportedly devoted to use in petitioner's legal practice in this respect petitioners rely on 94_tc_1 and 60_tc_304 revd 538_f2d_833 9th cir wherein the court compared the number of hours the space in issue was used for business purposes as opposed to the number of hours it was used for other purposes petitioners' reliance is misplaced the facts in neilson v commissioner supra involved a day-care operation in the taxpayers' home and thus sec_280a applied petitioners do not argue nor would we agree that sec_280a applies in these circumstances the second case gino v commissioner supra was decided prior to the enactment of sec_280a petitioner argues that the portion of his home allocable to his business use included the dining room petitioners contend that any use of the dining room after hours does not negate the use of the room for business purposes because personal activities may go on at outside law offices after hours respondent argues that petitioners have failed to prove that the area was used exclusively for business purposes and therefore cannot allocate the expenses to business use petitioner testified that he used the dining room to conduct conferences and to execute various documents petitioner also testified that he stored current legal files in the dining room piled on the floor and on the furniture although the only filing cabinets were in one of the other rooms two of petitioner's clients testified to meeting with petitioner in the dining room area petitioner admitted that his family used the dining room for family dinners but testified that this occurred on saturdays and sundays only on three birthdays and on thanksgiving although the testimony convinces us that petitioner used the dining room for some business purposes petitioner has not established that this room was used exclusively for business purposes based on the record we do not believe that the personal_use of the dining room was de_minimis see eg culp v commissioner tcmemo_1993_270 hughes v commissioner tcmemo_1981_140 petitioners are not entitled to deduct the expenses attributable to this portion of their home petitioner argues that the portion of his home allocable to his business included the living room respondent argues that petitioner has failed to prove that the area was used exclusively for business purposes respondent contends that petitioner's testimony is not credible and that we should infer from the manner in which the room was furnished that petitioners and their children made personal_use of their living room citing hefti v commissioner tcmemo_1988_22 affd without published opinion 894_f2d_1340 8th cir petitioner testified that he used the living room as an informal meeting area and as a conference room in his legal practice petitioner testified that he met with at least clients in this room during petitioner testified that he and mrs sengpiehl usually did not entertain at home and that their children never had guests at the house he further testified that he was the only member_of_the_family who played the piano and that he did not do so during the year in issue two of petitioners' clients testified that when they met with petitioner they had free access to the entire first floor and testified to meeting with petitioner in the living room we found the witnesses' testimony credible concerning the use of the living room for business purposes we have no basis for doubting petitioner's testimony that the living room was not used for personal reasons when petitioner admitted to making personal_use of other rooms therefore we find that petitioners have satisfied the requirements of sec_280a with regard to the living room petitioners argue that one-half of the kitchen space is part of petitioner's home_office respondent contends petitioners have failed to prove that any part of the kitchen was used exclusively for business purposes we agree with respondent petitioner testified that mrs sengpiehl was available to serve his clients refreshments one of petitioner's clients testified that she made phone calls from the kitchen petitioner also testified that his family would get coffee from the kitchen and that dinner was eaten in half of the kitchen petitioners have not established that any part of the kitchen was used exclusively in petitioner's business petitioners are not entitled to a deduction for the expenses allocable to the kitchen petitioners argue that petitioner's home_office included the bathroom respondent counters that petitioners used the bathroom for personal purposes and have failed to meet the requirements of sec_280a we agree with respondent petitioner testified that the bathroom was available for his clients' use and that his children were not present in the house during the normal business hours of his law practice petitioners have failed to establish that the bathroom was exclusively used for business purposes and no deduction may be allowed with respect to this portion of the house petitioners contend that petitioner's home_office includes a portion of their basement used by petitioner for storage of legal materials respondent argues that petitioners are not entitled to a deduction for the storage space under sec_280a petitioners argue that respondent raised this issue initially on brief and therefore has the burden_of_proof we think respondent's argument is not on point petitioner testified that he used a portion of the basement measuring square feet to store files law books and estate property there is no suggestion that petitioner used this portion for personal reasons thus we find that this portion of the basement satisfies the requirements of sec_280a and is part of petitioner's home_office finally petitioners argue that petitioner's law office includes the hallway on the first floor petitioners offered no evidence to establish that this area was used exclusively for business purposes therefore petitioners are not entitled to deduct expenses allocable to this portion of their residence based on the above analysis petitioners are entitled to an additional home_office deduction with respect to the expenses attributable to square feet b telephone expense sec_262 provides except as otherwise expressly provided in this chapter no deduction shall be allowed for personal living or family_expenses sec_262 provides that any charges including taxes for basic local_telephone_service for the first telephone line of the taxpayer's residence computations under rule should account for respondent's allowance of mortgage interest and real_estate_taxes as itemized_deductions are treated as personal expenses for the purposes of sec_262 petitioners argue that the telephone expenses are deductible as business_expenses under sec_162 and therefore the deduction of such expenses is otherwise expressly provided petitioners ignore the explicit language of sec_262 petitioners failed to offer any testimony or evidence as to whether the telephone expenses claimed include long distance charges for business purposes thus petitioners have failed to establish that they are entitled to a deduction for telephone expense respondent is sustained on this issue c other expenses petitioner testified that he incurred checking account fees during petitioners did not argue that they are entitled to a deduction for these fees in either of their posttrial briefs moreover petitioners have not established that the amount of fees paid or that the fees were incurred for business purposes petitioners are not entitled to a deduction for any checking account fees dependency_exemption sec_151 provides that no deduction for a dependency_exemption is allowed with respect to any dependent who filed a joint_return with his spouse for the taxable_year at issue the language of sec_151 is clear petitioners are not entitled to a deduction for a dependency_exemption with respect to jeffrey sengpiehl because he filed a joint_return with his wife for petitioners however contend that the instructions for completing form 1040ez allow parents to claim a dependency_exemption deduction with respect to a married child petitioners further contend that jeffrey sengpiehl did not claim a personal_exemption for the year in issue petitioners argue that respondent should be estopped from arguing that petitioners are not entitled to the deduction because the instructions contained on form 1040ez indicate otherwise and jeffrey sengpiehl is no longer able to amend his return due to the running of the statute_of_limitations on brief petitioners allege that form 1040ez income_tax return for singles and joint filers contains certain instructions for married taxpayers we are unable to determine where petitioners have found the language contained in their brief there is no copy of form 1040ez in the record petitioners' son and daughter-in-law filed form_1040 for our research on this issue discloses that the form 1040ez is entitled income_tax return for single filers with no dependents the instruction booklet for the form 1040ez provides that a filer must meet seven requirements to the form the first requirement is your filing_status is single we do not believe that petitioners could reasonably have been misled by these instructions petitioners' interpretation is clearly incorrect respondent is sustained on this issue we have considered all of the arguments of both parties and to the extent not discussed herein we find them to be without merit or irrelevant to reflect the foregoing and the concessions of the parties decision will be entered under rule even if respondent's publication was erroneous or was a misleading interpretation of the law as petitioners allege respondent is not bound by such publication 59_tc_456
